EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner's amendment is directed solely to cancellation of claims non-elected without traverse and not eligible for rejoinder. Per MPEP 821.02, "When Applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue." See also MPEP 1302.04.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 5/11/21 has been entered in full. Claims 24 and 27 are amended. Claims 24-27 and 31-54 are pending. 

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 31-50 and 52 directed to an invention non-elected without traverse. Accordingly, claims 31-50 and 52 have been cancelled.

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 5/13/21 has been considered.



Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (2/3/21).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the title of the specification.
The objection to claims 24-27, 51, 53 and 54 at pg 3 is withdrawn in view of the amendments to the claims.
The rejection of claims 24-27, 51, 53 and 54 at pg 3-8 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit step (i) of the claimed method to "screening for" an antibody.
The rejection of claims 24-26, 51, 53 and 54 on the ground of nonstatutory obviousness-type double patenting at pg 8-11 as being unpatentable over claims 1-14 of U.S. Patent 10,307,480, issued 6/4/19, and further in view of U.S. Patent Application Publication 20070087000, published 4/19/07, is withdrawn in view of the amendments to the claims that limit step (i) of the claimed method to "screening for" an antibody, because a step of screening an antibody for the three recited functionalities (selective binding to myostatin, or a protein complex comprising myostatin; capability of decreasing PDK4 expression after administration; and capability of increasing PDP1 expression after administration) is not obvious over the claims of the '480 patent in view of the '000 publication.
The rejection of claims 24-26, 51, 53 and 54 on the ground of nonstatutory obviousness-type double patenting at pg 11-12 as being unpatentable over claims 1-11 of U.S. Patent 10,751,413, issued 8/25/20, and further in view of U.S. Patent Application Publication 20070087000, published 4/19/07, is withdrawn in view of the amendments to the claims for the same reasons as above for the double patenting rejection over the '480 patent in view of the '000 publication.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 24-27, 51, 53 and 54 set forth previously have been withdrawn as indicated above.


Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species of disease. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Conclusion
Claims 24-27, 51, 53 and 54 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646